Delehanty, S.
The court is not willing to open the door to the abuses which certainly would follow the establishment of the principle that fiduciaries may engage the service of investment counsel at the cost of the estate. Such counsel could perform only the duties which the fiduciary himself is charged with performing. If in his own opinion a fiduciary is not competent’ to discharge his duties properly he may always retire on application and proper *681accounting. The undoubted good faith of the moving parties and the undoubted fact that their generous attitude toward the beneficiaries has relieved the estate from entirely proper charges in other directions cannot justify the granting of this application. Submit, on notice, order accordingly.